        2:20-cv-02101-CSB-EIL # 1           Page 1 of 20                                               E-FILED
                                                                          Friday, 24 April, 2020 01:31:33 PM
                                                                               Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

College Chefs, LLC,                             )
                                                )
                       Plaintiff,               ) C.A. No.
                                                )
               v.                               ) JURY TRIAL DEMANDED
                                                )
The Omicron Club Inc. d/b/a Pi Kappa Phi        )
Fraternity,                                     )
                                                )
                       Defendant.               )
                                                )
                                          COMPLAINT

       Plaintiff, College Chefs, LLC (“College Chefs”), by and through its counsel, Richard R.

Harden and Casey L. Bales of Thomas Mamer, LLP and Nicole Mueller of K&L Gates LLP, for its

Complaint (the “Complaint”) against defendant The Omicron Club, Inc. d/b/a Pi Kappa Phi

Fraternity (“Pi Kappa Phi”) (together, with College Chefs, the “Parties” and each a “Party”), hereby

states and alleges as follows:

       1.      This action arises from Pi Kappa Phi’s breaches of its contract with College

Chefs. The parties entered into a food services agreement (the “Agreement”) pursuant to which

College Chefs acted as Pi Kappa Phi’s food service provider through its employee, Jeff Wilson. The

Agreement contained a termination provision, which required Pi Kappa Phi to provide timely

notice of its intent to terminate the Agreement. The Agreement also contains a provision

prohibiting Pi Kappa Phi, its board members, and affiliates from hiring College Chefs’ employees

for one calendar year after College Chefs’ contracts with those employees cease (the “Non-

Solicitation Provision”). Pi Kappa Phi breached the contract by attempting to terminate the

Agreement without providing timely notice and hired Jeff Wilson to provide food services to its

fraternity members within the prohibited one-year period. College Chefs notified Pi Kappa Phi of

its material breaches, to which Pi Kappa Phi failed to respond. As a result, College Chefs has been

forced to bring suit to recover the amounts owed to it under the Parties’ contract.
        2:20-cv-02101-CSB-EIL # 1           Page 2 of 20



                         THE PARTIES, JURISDICTION AND VENUE

       2.      Plaintiff College Chefs is an Illinois limited liability corporation with its principal

place of business in Champaign, Illinois.

       3.      Upon information and belief, Pi Kappa Phi is an Alabama corporation with its

principal place of business in Tuscaloosa, Alabama.

       4.      This Court has original jurisdiction over this matter under 28 U.S.C. § 1332(a)(2)

because there is complete diversity of citizenship between the parties to this action and the

amount in controversy exceeds $75,000, exclusive of interest and costs. The Court also has

jurisdiction over this matter because the Parties contractually agreed and consented to the

exclusive jurisdiction of the state and federal courts of Champaign County, Illinois over disputes

between them. See Food Service Agreement, attached hereto as Exhibit “A” at p.2 (the “Forum

Selection” provision).

       5.      Venue is proper in this court for the same reason. Ex. A at Forum Selection, p. 3.

                                        BACKGROUND

       6.      College Chefs is a food service provider for college campuses across the

Midwest. College Chefs provides these services through their chef employees who manage daily

meal and kitchen services for sorority and fraternity house members.

       7.      The Parties executed the Agreement on July 21, 2016. The Agreement sets forth

the specific services to be provided, including but not limited to, (1) food and labor costs; (2)

kitchen upkeep; (3) food preparation; (4) washing of pots and pans; (5) cleaning of cooking areas,

surfaces, and beverage machines; and (6) trash removal. Ex. A. at 2. The Agreement further

provides for the cost of those services as well as the duration of the contract. The Parties agreed

to a contract term of one academic year, which is to be renewed annually unless timely notice is

given. Ex. A at 1.

       8.      Specifically, the parties agreed to the following:

       This agreement will remain in effect for the remainder of the initial academic year with an


                                                 2
        2:20-cv-02101-CSB-EIL # 1           Page 3 of 20



       auto-renewal included for consecutive academic years. Parties must notify the other by
       April 1st prior to the next academic year if they so choose not to renew for the next
       academic year.

Ex. A at Termination Provision, at p. 2.

       9.      Accordingly, to prevent the Agreement from renewing for a subsequent academic

year, Pi Kappa Phi was required to notify College Chefs by April 1, 2019.

       10.     In addition, Pi Kappa Phi (referred to as “Fraternity/Sorority Chapter” in the

Agreement) further agreed:

       EMPLOYEES OF COLLEGE CHEFS LLC: Fraternity/Sorority Chapter acknowledges that
       all employees of College Chefs, LLC, who perform work for Fraternity/Sorority Chapter
       under this agreement, are in fact employees of College Chefs, LLC. Fraternity/Sorority
       Chapter, including its members, corporation board and any affiliated parties agree that
       the term of this agreement and until one calendar year after the end of the academic year
       in which this agreement is terminated, neither Fraternity/Sorority Chapter nor any of its
       members, corporation board or affiliated parties, including any companies and business
       entities which contract with Fraternity/Sorority Chapter to provide any food management
       services, will hire or retain any person who is or has been employed by College Chefs, LLC
       to provide services under this contract at any time during the academic year of this
       contract or was employed by College Chefs, LLC during the preceding academic year
       whether or not the employee provided services to that Fraternity/Sorority Chapter during
       that preceding year. If Fraternity/Sorority Chapter breaches any obligation contained in
       this paragraph, Fraternity/Sorority Chapter shall be liable to and shall pay College Chefs,
       LLC on demand, damages in the amount of $45,000 for each employee with respect to
       whom such breech shall occur, it being mutually agreed that the actual damages which
       would be sustained by College Chefs, LLC as the result of such breach would be, from the
       nature of the case, impractical or extremely difficult to fix, and the aforesaid liquidated
       amount is fair and reasonable. Fraternity/Sorority Chapter will be liable for all of its
       obligations notwithstanding that the subject employee has not been hired or directly
       retained by the Fraternity/Sorority Chapter.

Ex. A at Non-Solicitation Provision, at p. 3.

       11.     College Chefs fulfilled its obligations under the Agreement by acting as Pi Kappa

Phi’s food service provider for the initial term of one academic year and two additional, renewed

one-year terms.

       12.     Specifically, College Chefs rendered the services prescribed by the Agreement

through its employee, Jeff Wilson.

       13.     Most recently, College Chefs performed work at Pi Kappa Phi during the 2018-

2019 academic year.


                                                3
        2:20-cv-02101-CSB-EIL # 1           Page 4 of 20



       14.     As of April 1, 2019, Pi Kappa Phi had given no indication to College Chefs that it

intended to terminate the Agreement. Therefore, pursuant to the Termination Provision, the

Agreement renewed for the 2019-2020 academic year.

       15.     Instead, on July 3, 2019, Pi Kappa Phi sent a letter to College Chefs purporting to

terminate the Agreement in breach of the terms of the Agreement (the “Termination Letter”), and,

upon information and belief, retained Holt Hospitality to replace College Chefs as its food service

provider for the 2019-2020 academic year.

       16.     Upon information and belief, Holt Hospitality is owned by Justin Holt (“Holt”), a

member of Pi Kappa Phi’s Housing Corporation Board.

       17.     Upon further information and belief, Holt Hospitality hired Jeff Wilson to provide

food services to Pi Kappa Phi within the timeframe contemplated by the Non-Solicitation

Provision.

       18.     The Non-Solicitation Provision prohibits Pi Kappa Phi or any of its “members,

corporation board and any affiliated parties, including any companies and business entities which

contract with [Pi Kappa Phi] to provide any food management services” from hiring or retaining

any person who is or has been employed by the Company during the preceding academic year. Ex.

A, Non-Solicitation Provision, p. 3.

       19.     By letter on November 19, 2019, College Chefs provided notice to Pi Kappa Phi that

it had breached the terms of their Agreement. College Chefs informed Pi Kappa Phi that it

expected Pi Kappa Phi to cure its material breaches no later than seven days from receipt of the

notice. A true and correct copy of the letter dated November 19, 2019 from College Chefs to Pi

Kappa Phi is attached hereto as Exhibit “B.”

       20.     College Chefs further informed Pi Kappa Phi in the November 19, 2019 letter that

if it failed to provide such written assurances, College Chefs would be forced to consider all of its

legal remedies available to it under the Agreement and at law.

       21.     To date, Pi Kappa Phi has not responded to the letter.


                                                 4
         2:20-cv-02101-CSB-EIL # 1          Page 5 of 20



        22.     Pi Kappa Phi agreed that, should it breach the Non-Solicitation Provision, it would

be liable to College Chefs in the amount of $45,000 for each employee, notwithstanding that the

subject employee was not hired or directly retained by Pi Kappa Phi. Ex. A at Non-Solicitation

Provision, p. 3. The liquidated damages figure was a reasonable approximate of the damages

College Chefs could have been expected to incur upon such a breach.

        23.     Additionally, Jeff Wilson remains subject to a post-employment restrictive

covenant      and    confidentiality   agreement     with   College    Chefs    (the   “Restrictive

Covenant/Confidentiality Agreement”), which prohibits Wilson, during his employment and for

a period of twenty-four months after the date of termination of employment from engaging in

competition with College Chefs. The Restrictive Covenant/Confidentiality Agreement further

requires Wilson to protect and not use or disclose College Chefs’ confidential information. College

Chefs reiterated this information to Pi Kappa Phi in the November 19, 2019 letter.

        24.     College Chefs has lost profits expected and suffered costs because of Pi Kappa Phi’s

direct violation of the Agreement. These losses are in addition to the $45,000 liquidated damages

figure in the contract. They were also incurred because the defendant’s direct interference with

the Restrictive Covenant/Confidentiality Agreement College Chefs had with Jeff Wilson.

                                     COUNT I
                    BREACH OF CONTRACT - TERMINATION PROVISION

        25.     College Chefs restates and realleges paragraphs 1 through 24 of this Complaint as

if fully restated herein.

        26.     The Agreement between College Chefs and Pi Kappa Phi is a valid and enforceable

contract.

        27.     Should a party to the Agreement choose not to renew the Agreement for the

following academic year, it is required to notify the other party by the 1st of April preceding the

next academic year. See Ex. A at Termination Provision, p. 2.




                                                 5
         2:20-cv-02101-CSB-EIL # 1         Page 6 of 20



        28.     Pi Kappa Phi did not notify College Chefs by April 1, 2019 that it intended to

terminate the Agreement, which renewed the Agreement for the 2019-2020 academic year.

        29.     By attempting to terminate the Agreement after April 1, 2019 and retaining Holt

Hospitality as its replacement food service provider for the following academic year, Pi Kappa Phi

breached the Agreement.

        30.     College Chefs fully performed its obligations under the Agreement.

        31.     As a direct and proximate result of Pi Kappa Phi’s breach, College Chefs has

suffered expectation damages in an amount to be determined at trial.

        32.     College Chefs is entitled to recover its damages resulting from Pi Kappa Phi’s

material breach of the Agreement.

                                 COUNT II
              BREACH OF CONTRACT - NON-SOLICITATION PROVISION

        33.     College chefs restates and realleges paragraphs 1 through 24 of this Complaint as

if fully restated herein.

        34.     The Agreement between College Chefs and Pi Kappa Phi is a valid and enforceable

contract.

        35.     The Agreement prohibits Pi Kappa Phi, its members, corporation board, and

affiliates, “including any companies and business entities which contract with [Pi Kappa Phi] to

provide any food management services from hiring or retaining any person who is or has been

employed by the Company during the preceding academic year.” Ex. A at Non-Solicitation

Provision, p. 3.

        36.     Jeff Wilson was employed by College Chefs for the 2018-2019 academic year.

        37.     Jeff Wilson was subsequently employed by Holt Hospitality to provide food

services to Pi Kappa Phi for the following academic year.




                                                6
        2:20-cv-02101-CSB-EIL # 1          Page 7 of 20



       38.     Pi Kappa Phi breached the Agreement by retaining Holt Hospitality, a company

that contracted with Wilson to provide food services on its behalf, during a time when Wilson was

still employed by College Chefs.

       39.     The Agreement further provides that Pi Kappa Phi “shall be liable to and shall pay

College Chefs . . . on demand . . . $45,000” in liquidated damages in the event that Pi Kappa Phi

breaches the aforementioned terms. Ex. A at Non-Solicitation Provision, p. 3.

       40.     The Agreement states that the Parties “mutually agreed” that such liquidated

damages are fair and reasonable in light of the “nature of the case” and that a breach of the Non-

Solicitation Provision would be “impractical or extremely difficult to fix.” Ex. A at Non-

Solicitation Provision, p. 3.

       41.     As a direct and proximate result of Pi Kappa Phi’s breach of the Non-Solicitation

Provision, College Chefs is entitled to recover $45,000 in liquidated damages under the terms of

their Agreement.

       WHEREFORE, Plaintiff College Chefs respectfully requests this Court entered judgment

in its favor, against Defendant The Omicron Club, Inc. d/b/a Pi Kappa Phi and enter an order

with the following relief:

       A.      Awarding College Chefs actual damages for its liquidated damage and lost profits,

including post-judgment interest;

       B.      Granting College Chefs such other relief as the Court deems just and proper.

Plaintiff demands trial by jury.

Dated: April 24, 2020.

                                                    COLLEGE CHEFS, LLC, PLAINTIFF

                                                    THOMAS MAMER LLP

                                                    /s/ Richard R. Harden_____________
                                                    RICHARD R. HARDEN, ARDC #6185447

                                                    /s/ Casey R. Bales________________
                                                    CASEY R. BALES, ARDC #6329412


                                                7
2:20-cv-02101-CSB-EIL # 1   Page 8 of 20



                                    THOMAS MAMER LLP
                                    30 Main Street, Suite 500
                                    Champaign, IL 61824-0560
                                    (217) 351-1500
                                    RRH@thomasmamer.com
                                    CRB@thomasmamer.com

                                    K&L GATES LLP

                                    Motion for Admission Forthcoming

                                    /s/ Nicole C. Mueller______________
                                    NICOLE C. MUELLER, ARDC #6309735
                                    70 w. Madison Street, Suite 3300
                                    Chicago, IL 60602
                                    (312) 807-4294
                                    Nicole.mueller@klgates.com

                                    Attorneys for Plaintiff




                                8
2:20-cv-02101-CSB-EIL # 1    Page 9 of 20




                            Exhibit A
2:20-cv-02101-CSB-EIL # 1   Page 10 of 20




                            Exhibit A
2:20-cv-02101-CSB-EIL # 1   Page 11 of 20




                            Exhibit A
2:20-cv-02101-CSB-EIL # 1   Page 12 of 20




                            Exhibit A
2:20-cv-02101-CSB-EIL # 1   Page 13 of 20




                            EXHIBIT B
2:20-cv-02101-CSB-EIL # 1   Page 14 of 20




                            EXHIBIT B
2:20-cv-02101-CSB-EIL # 1   Page 15 of 20




                            EXHIBIT B
2:20-cv-02101-CSB-EIL # 1   Page 16 of 20




                            EXHIBIT B
2:20-cv-02101-CSB-EIL # 1   Page 17 of 20




                            EXHIBIT B
2:20-cv-02101-CSB-EIL # 1   Page 18 of 20




                            EXHIBIT B
2:20-cv-02101-CSB-EIL # 1   Page 19 of 20




                            EXHIBIT B
2:20-cv-02101-CSB-EIL # 1   Page 20 of 20




                            EXHIBIT B
